Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                                 FILED
                                                              Feb 29 2012, 9:26 am
collateral estoppel, or the law of the
case.                                                                 CLERK
                                                                    of the supreme court,
                                                                    court of appeals and
                                                                           tax court




ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

DAVID M. ZENT                                    GREGORY F. ZOELLER
Deputy Public Defender                           Attorney General of Indiana
Leonard Hammond Thoma & Terrill
Fort Wayne, Indiana                              ELLEN H. MEILAENDER
                                                 Indianapolis, Indiana




                               IN THE
                    COURT OF APPEALS OF INDIANA

CHARLES A. JONES,                                )
                                                 )
       Appellant-Defendant,                      )
                                                 )
              vs.                                )       No. 02A04-1107-CR-376
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Plaintiff.                       )


                     APPEAL FROM THE ALLEN SUPERIOR COURT
                          The Honorable Frances C. Gull, Judge
                             Cause No. 02D05-1103-FB-65


                                     February 29, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION

DARDEN, Judge
                             STATEMENT OF THE CASE

      Charles A. Jones appeals his sentence for class B felony attempted criminal

confinement.

      We affirm.

                                         ISSUE

      Whether Jones‟s sentence is inappropriate pursuant to Indiana Appellate
      Rule 7(B).

                                        FACTS

      On March 23, 2011, shortly after midnight, a man, later identified as Jones,

approached Nicole Ramsey in a grocery store parking lot as she got out of her car.

Ramsey recognized Jones as someone whom she had previously seen at a bar. After a

brief conversation about mutual acquaintances, Jones asked Ramsey for a ride. Ramsey

told Jones that she could not drive him because she needed to get groceries and get home

to her children.   Jones then pulled a knife on Ramsey, pushed it against her side,

demanded a ride, and told her not to scream for help. Ramsey refused to get back into

her car, and Jones threatened to “gut” Ramsey and told her that she would not see her

children again if she did not do as he said. (Tr. 50). A van then pulled into the parking

lot, and Ramsey started yelling for help. Melissa Johnson got out of the van and asked

Ramsey if she was okay.      Jones acted as if he and Ramsey were a boyfriend and

girlfriend having a spat, but Ramsey, who looked “terrified,” said she needed help

because Jones had a knife. (Tr. 66). Johnson went into the store to call the police, and




                                           2
Jones fled the scene. The police later arrested Jones after Ramsey provided Jones‟s name

to police and positively identified Jones from a photo array.

       The State charged Jones with class B felony attempted criminal confinement.

Jones filed a notice of alibi. The trial court held a jury trial in June 2011, and the jury

found Jones guilty as charged.

       During the sentencing hearing, the prosecutor informed the trial court that Jones

was on parole from his convictions of rape and criminal confinement at the time of this

offense and introduced the probable cause affidavit from those convictions to highlight

the similarity of the nature of his prior offenses for which he was on parole with the

current offense. The trial court found Jones‟s mental health history to be a mitigating

circumstance. The trial court found the following aggravating circumstances: Jones‟s

“extensive” criminal history, (tr. 16), which included eight juvenile adjudications and

subsequent juvenile probation violations as well as two adult felony convictions for rape

and criminal confinement; his failed efforts at rehabilitation; and the fact that Jones was

on parole at the time he committed this offense. The trial court then sentenced Jones to

the maximum term of twenty years and recommended that he receive mental health

treatment while incarcerated.

                                        DECISION

       Jones argues that his twenty-year sentence was inappropriate. We may revise a

sentence if it is inappropriate in light of the nature of the offense and the character of the

offender. Ind. Appellate Rule 7(B). The defendant has the burden of persuading us that

his sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).

                                              3
The principal role of a Rule 7(B) review “should be to attempt to leaven the outliers, and

identify some guiding principles for trial courts and those charged with improvement of

the sentencing statutes, but not to achieve a perceived „correct‟ result in each case.”

Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind. 2008).            Whether a sentence is

inappropriate ultimately turns on the culpability of the defendant, the severity of the

crime, the damage done to others, and a myriad of other factors that come to light in a

given case. Id. at 1224.

       In determining whether a sentence is inappropriate, the advisory sentence “is the

starting point the Legislature has selected as an appropriate sentence for the crime

committed.” Childress, 848 N.E.2d at 1081. The sentencing range for a class B felony

is between six and twenty years, with the advisory sentence being ten years. I.C. § 35-

50-2-5. The trial court sentenced Jones to the maximum term of twenty years and

recommended that he receive mental health treatment while incarcerated.

       Regarding Jones‟s offense, the record reveals that Jones approached Ramsey in a

grocery store parking lot late at night, claiming he wanted a ride. When she refused, he

pulled out a knife, pushed it against her, and told her not to scream for help. He also

threatened to “gut” Ramsey and threatened that she would not see her children again if

she did not comply. (Tr. 50). When a van pulled into the parking lot and Ramsey started

to scream for help, Jones tried to divert attention by pretending that he and Ramsey were

just a quarrelling couple. Once Ramsey told the van‟s driver that Jones was threatening

her with a knife, Jones fled the scene.



                                            4
       The nature of Jones‟s offense is further exacerbated by the fact that he committed

this offense after a mere six months on parole from his convictions for rape and criminal

confinement and that these prior convictions were similar in nature to the present offense.

The probable cause affidavit introduced during sentencing showed that, in 1999, Jones

approached a woman in a parking lot in the early morning hours, threatened her with a

knife, forced her into her car, had her drive to another location, and raped her. The trial

court noted that the nature of Jones‟s current attempted criminal confinement offense was

“striking[ly]” similar to his 1999 rape and criminal confinement offenses. (Sentencing

Tr. 17).

       As to Jones‟s character, the trial court found that he had a history of mental health

issues1 but stated that Jones‟s continued criminal activity was not attributable to his

mental health condition. Indeed, Jones has criminal history that includes eight juvenile

adjudications and two felony convictions that he amassed between the ages of sixteen to

eighteen years old. In November 1997, when he was sixteen years old, Jones was

adjudicated a delinquent for battery, domestic battery, residential entry, public

intoxication, and possession of alcohol by a minor. He was initially placed on electronic

monitoring but later placed in a juvenile facility after he violated his probation. Within a

few months of his commitment to the juvenile facility, he was again adjudicated a

delinquent for public intoxication and possession of alcohol by a minor.



1
 The presentence investigation report (“PSI”) indicates that Jones reported that he was diagnosed with
Attention Deficit Disorder at age eight and Manic Depression at age thirteen. Jones also stated that he
was diagnosed with Post Traumatic Stress Disorder, Bipolar Disorder, Depression, Multi-Personality
Disorder, and Schizophrenia while in the Department of Correction.
                                                  5
       When Jones was eighteen years old, he was convicted of rape and criminal

confinement and received a thirty-year sentence. After serving a little over ten years in

Department of Correction, Jones was released on parole. Within six months of his

release, he committed the current offense. Additionally, the PSI indicates that Jones

admitted to the daily use of alcohol and marijuana since the age of thirteen. Jones

acknowledges that he has an extensive criminal history but suggests that he was not the

worst of the worst offenders because six of his juvenile adjudications were committed on

the same date as were his felony rape and criminal confinement convictions. We reject

Jones‟s proposition that his character should be reviewed in relation to the number of

days that he committed crimes without regard to the number and type of crimes

committed.    To be sure, Jones‟s history of criminal activity, probation and parole

violations, and admitted illegal drug use reflect poorly on his character and indicate

nothing but a disregard for the law.

       Jones has not persuaded us that that his twenty-year sentence is inappropriate.

Therefore, we affirm the trial court‟s sentence.

       Affirmed.

BAKER, J., and BAILEY, J., concur.




                                             6